DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1-19 are presented for examination.
This Office action is Non-Final.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 02/22/2021 has been considered by the Examiner and made of record in the application file.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,929,391 (‘391). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are encompassed by the ‘391 patent and is representative of a broader variant of the already allowed patent omitting the previously allowed claimed language.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pavlik (US 2011/0225156 A1, also cited on the IDS dated on 02/22/2021), further in view of Wong et al. (US 2008/0313146 A1, also cited on the IDS dated on 02/22/2021) hereinafter “Wong”, further in view of Houh et al. (US 2007/0118873 A1, also cited on the IDS dated on 02/22/2021) hereinafter “Houh”.
As per Claim 1, Pavlik teaches: 
A computer-implemented method for identifying availability of media items [see Abstract, disclosing obtaining a single set of media search results from a search of media sources], the method comprising:
receiving information relating to content sources accessible to a client device of a user from the client device of the user [see ¶0170, disclosing various media from two or more media sources (i.e., devices or websites that store or provide digital audio, video, and/or still images), such as online media libraries, online video rental services, and/or the user's own media library];
receiving a search query from the client device of the user [see ¶0008, disclosing providing a media search query];
identifying instances of media items that satisfy the search query and that are available on content sources accessible to the client device of the user [see ¶0008, disclosing executing a search of each of the plurality of media sources for media based on the provided media search query, and generating results of the search of each of the plurality of media sources], including:
querying a search index using the search query to identify content identifiers for the media items that satisfy the search query; and
querying an availability database using the content identifiers and information relating to the content sources accessible to the client device of the user to identify the instances of the media items that satisfy the search query and that are available on the content sources accessible to the client device of the user [see ¶0015, disclosing obtaining and displaying a single set of media search results from a search of each of a plurality of media sources]; and
transmitting the aggregate information for the media items to the client device [see ¶0015, disclosing executing a search of each of the plurality of media sources for media based on the received media search query, and a consolidating module configured for consolidating the results of each of the plurality of searches into the single set of media search results].
Pavlik teaches the computer-implemented method, as referenced above.
Pavlik does not explicitly teach it comprises:
querying a search index using the search query to identify content identifiers for the media items that satisfy the search query; and
determining aggregate information for the media items based on the instances of the media items.
	However, Wong teaches querying a search index using the search query to identify content identifiers for the media items that satisfy the search query [see Abstract, disclosing a method that effectuates and facilitates search of multimedia content. The disclosed system can include components that extract closed captioned information from video content, index the extracted information against frames of corresponding video content, and utilize associated metadata, tags, and indexes to search through the extracted information and respond to a submitted query with identified video content; also, see ¶0030, disclosing on receipt these queries can scan and search separated closed captioning information (e.g., either contemporaneously while central server 102 is receiving and separating broadcast multimedia content from closed captioning content, or from previously broadcast, persisted and separated multimedia content and closed captioning content) to locate captioning information contextually related to the submitted query].
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the teachings of Pavlik with the content search service as taught by Wong.  Doing so would have enhanced Pavlik by allowing it to search through indexes pertaining to video content to retrieve the most relevant content item.
	The combination of Pavlik and Wong teaches the computer-implemented method, as referenced above.
	The combination does not explicitly teach determining aggregate information for the media items based on the instances of the media items.
	However, Houh teaches determining aggregate information for the media items based on the instances of the media items [see ¶0005, disclosing applies one or more automated media processing techniques to the media file/stream, combines the results (i.e. aggregate information) of the media processing into metadata enhanced for audio/video search, and stores the enhanced metadata in a searchable index (i.e. aggregate content) or other data repository].
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with enhancing metadata in search-driven applications as taught by Houh. The motivation for doing so would lead a user to a better searching for candidate media content according to a search query. The cited additional element would not interfere with the functionality of steps previously claimed and would perform the same function. Therefore, it would have been obvious to combine Pavlik and Wong with Houh to obtain the invention as specified in the instant claim(s).   
As per Claim 2, Pavlik as modified teaches:  
wherein a respective content identifier is selected from the group consisting of: a respective identifier for a respective series of related media items; and a respective identifier for a respective media item; (See Wong paragraph [0029], on receipt of multimedia broadcast content from broadcast server 106).
As per Claim 3, Pavlik as modified teaches:  
wherein prior to querying the search index using the search query to identify the content identifiers for the media items that satisfy the search query, the method includes: obtaining metadata for the instances of the media items from metadata providers; identifying unique media items based on the metadata for the instances of the media items; (See Houh paragraph [0011], using the timing information from the corresponding metadata to generate a play list that enables playback of the selected set of content segments by identifying the selected set of content segments and corresponding timing information for accessing the selected set of content segments in the plurality of discrete media content).
and for each unique media item, assigning a content identifier for the unique media item; and storing the metadata for the unique media item and the content identifier for the unique media item in the search index; (See Houh paragraph [0025], the apparatus can further include a database storing a plurality of metadata documents descriptive of media files or streams, each of the plurality of metadata documents including searchable text of an audio portion of a corresponding media file or stream).
As per Claim 4, Pavlik as modified teaches:  
identifying unique series of media items based on the metadata for the instances of the media items; and for each unique series of media items assigning a content identifier for the unique series of media items; (See Houh paragraph [0011], using the timing information from the corresponding metadata to generate a play list that enables playback of the selected set of content segments by identifying the selected set of content segments and corresponding timing information for accessing the selected set of content segments in the plurality of discrete media content). 
and storing the metadata for the unique series of media items and the content identifier for the unique series of media items in the search index; (See Houh paragraph [0025], the apparatus can further include a database storing a plurality of metadata documents descriptive of media files or streams, each of the plurality of metadata documents including searchable text of an audio portion of a corresponding media file or stream).
As per Claim 5, Pavlik as modified teaches:  
identifying a content source of the instance of the media item; identifying the content identifier of the media item; (See Houh paragraph [0005],metadata that identifies content segments and corresponding timing information from the underlying media content).
and storing the metadata for the instance of the media item, the content identifier for the media items, and the content source of the instance of the media item in the availability database; (See Houh paragraph [0026], the media merge module can be capable of merging one or more of the content segments of the candidate media content from a set of media files or streams using the timing information from metadata documents corresponding to the set of media files or streams).
As per Claim 6, Pavlik as modified teaches:  
identifying subsets of media items that are members of series of related media items; (See Houh paragraph [0026], content segments of the candidate media).
for each series of related media items, determining a number of unique instances of the media items across the content sources accessible to the client device of the user; and associating the aggregate information the series of related media items with the number of unique instances of the media; (See Houh paragraph [0238] and Fig. 9).
As per Claim 7, Pavlik as modified teaches:  
determining a most recent unique instance of the media item; and associating in the aggregate information  the series of related media items with the most recent unique instance of the media item; (See Wong paragraph [0039], FIG. 5 depicts an aspect of a system 500 facilitates and effectuates media content searches. System 500 can include central server 102 that can comprise interface 302 and search and extraction component 304).
As per Claim 8, Pavlik as modified teaches:  
determining an oldest instance of the media item; and associating in the aggregate information the series of related media items with the oldest instance of the media item; (See Wong paragraph [0039], FIG. 5 depicts an aspect of a system 500 facilitates and effectuates media content searches. System 500 can include central server 102 that can comprise interface 302 and search and extraction component 304). 
As per Claim 9, Pavlik as modified teaches:  
determining a completeness of the instances of the media item; and associating  in the aggregate information the series of related media items with the completeness of the instances of the media item; (See Houh paragraph [0048], the results of such media processing define timing boundaries of a number of content segment within a media file/stream, including timed word segments 105a, timed audio speech segments 105b, timed video segments 105c, timed non-speech audio segments 105d, timed marker segments 105e, as well as miscellaneous content attributes 105f, for example).
As per Claim 10, Pavlik as modified teaches:  
for each media items, determining a number of unique instances of the media items across the content sources accessible to the client device of the user; and associating the media item with the number of unique content sources on which the instances of the media item are accessible to the client device of the user; (See Houh paragraph [0238] and Fig. 9).
As per Claim 11, Pavlik as modified teaches:  
determining a content source that is most frequently selected; and associating in the aggregate information the media item with content source that is most frequently selected; (See Houh paragraph [0010], and using the timing information from the corresponding metadata to enable playback of the selected set of content segments at a client).
As per Claim 12, Pavlik as modified teaches:  
determining time periods during which the media item is available on the content sources; and associating in the aggregate information the media item with the time periods during which the media item is available on the content sources; (See Houh paragraph [0010], and using the timing information from the corresponding metadata to enable playback of the selected set of content segments at a client).
As per Claim 13, Pavlik as modified teaches:  
determining a future time at which the media item will available on the content sources; and associating in the aggregate information the media item with the future time at which the media item will available on the content sources; (See Houh paragraph [0010], and using the timing information from the corresponding metadata to enable playback of the selected set of content segments at a client). 
As per Claim 14, Pavlik as modified teaches:  
determining that the media item is currently rented by the user of the client device; determining a content source from which the media item is currently rented; determining a remaining time that the media item is accessible on the content source; and associating in the aggregate information the media item with the content source from which the media item is currently rented and the remaining time that the media item is accessible on the content source; (See Houh paragraph [0050]).
As per Claim 15, Pavlik as modified teaches:
determining that the media item was previously purchased by the user of the client device; determining a content source from which the media item was purchased; determining a date when the media item was purchased; and associating the media item with the content source from which the media item was purchased and the date when the media item was purchased; (See Houh paragraph [0050]). 
As per Claim 16, Pavlik as modified teaches:
identifying the user of the client device; and obtaining information relating to the content sources accessible to the client device of the user from a profile of the identified user stored on the server; (See Houh paragraph [0050],the snippet generator 440 adds the resulting metadata information for the content segment to a search result for the underlying media stream/file. Each enhanced metadata document that is returned from the search engine can have zero, one or more content segments containing a match to the search query).
As per Claim 17, Pavlik as modified teaches:
wherein at least a portion of the aggregate information is displayed in a search bar in a user interface of the client device of the user; (See Wong paragraph [0036]).
Claims 18 and 19 are substantially similar to claim 1, and therefore likewise rejected.  Specifically, claim 18 is a system embodiment and claim 19 is a non-transitory computer-readable medium embodiment of claim 1.
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Christie et al. teaches an agnostic media delivery system.
Wood teaches an apparatus and method for aggregating media content.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165